United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              04-20030
                        Conference Calendar



NIKITA VAN GOFFNEY,

                                    Plaintiff-Appellant,

versus

J. SAUCEDA; Et Al.,

                                    Defendants,

J. SAUCEDA; C. DAVIDSON; T. TAYLOR; J. EVERITT; G. HARDAY;
M. HOLT, Sergeant; J. FERRARO; G. HARDAGE; COUNTY OF
MONTGOMERY; MICHAEL MCDOUGAL; JIM PREWITT; CITY OF CONROE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:02-CV-2638
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Nikita Van Goffney, Texas prisoner # 1067755, appeals the

district court’s denial of his motion for appointment of counsel

in this 42 U.S.C. § 1983 proceeding.   The factual issues

surrounding Goffney’s claims are not unusual or highly complex

and are based on events that happened to him.     Goffney has


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20030
                                 -2-

clearly and coherently stated his positions in his pleadings, and

he has included appropriate legal citations.   We conclude that

the district court did not abuse its discretion by declining to

appoint counsel in this case.   See Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).

     AFFIRMED.